UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 18-6040


DARRIN D. HOLSTON,

                     Petitioner - Appellant,

              v.

LEROY CARTLEDGE,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Henry M. Herlong, Jr., Senior District Judge. (9:17-cv-00899-HMH-BM)


Submitted: March 29, 2018                                           Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrin D. Holston, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Caroline M. Scrantom, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrin D. Holston seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation, denying Holston’s motion to stay the proceedings without

prejudice, and denying Holston’s motion to amend his 28 U.S.C. § 2254 (2012) petition as

moot. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Holston seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              2